Citation Nr: 1434634	
Decision Date: 08/04/14    Archive Date: 08/08/14

DOCKET NO.  04-31 819A	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida

THE ISSUES

1.  Entitlement to reimbursement for the cost of a computer and associated equipment purchased for Vocational Rehabilitation and Education training.

2.  Whether a March 2006 denial of Vocational Rehabilitation and Education benefits under Chapter 31, Title 38, of the United States Code on the basis that a vocational goal was not reasonably feasible at the time was proper. 

(The following other claims will be the subject of a separate decision:  Entitlement to an initial compensable rating for residuals of a right foot injury with degenerative arthritis of the talonavicular joint, status post arthrodesis, from June 17, 2002 to March 9, 2003; Entitlement to a rating higher than 10 percent for this service-connected disability from March 10, 2003 to August 25, 2003; Entitlement to a rating higher than 20 percent for this service-connected disability since March 1, 2004; and Entitlement to a total disability rating based on individual unemployability (TDIU).  The Board remanded these other claims in June 2013 for further development, and they have not since been recertified to the Board for further appellate review.)

ATTORNEY FOR THE BOARD

J. Rutkin, Counsel


INTRODUCTION

The Veteran served on active duty from July 1989 to July 1993. 

This appeal to the Board of Veterans' Appeals (Board) is from August 2005 and March 2006 decisions of the vocational rehabilitation counseling division of the Department of Veterans Affairs (VA) Regional Office (RO).  The August 2005 decision denied reimbursement for the purchase of a computer and associated equipment, and the March 2006 decision denied entitlement to Vocational Rehabilitation and Education (VRE) benefits on the basis that a vocational goal was not reasonably feasible at the time. 

The Board remanded these claims in October 2006, September 2009, and February 2012 for further development.  Specifically, and in relevant part, the RO was instructed to send the Veteran a notice letter in accordance with the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified as amended at 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002)), and to associate with the file all outstanding records pertaining to his VRE application.  This development since has been completed, in turn allowing the Board to proceed with its adjudication of this claim. 

The Board sees the Veteran reapplied for VRE benefits several years after the March 2006 denial, and his participation in the program was discontinued in a January 2011 decision based on the fact that he was unwilling to complete the steps found to be necessary by the vocational rehabilitation counselor (VRC) as part of an extended evaluation.  The January 2011 decision is not on appeal, and the Board intimates no findings as to the merits of that decision.  The Board's decision in this case is limited to the propriety of the March 2006 decision to deny VRE benefits based on a finding that employment was not reasonably feasible for the Veteran at the time.  Nevertheless, the Board urges the VRE staff to give serious consideration as to what steps might be taken to facilitate and expedite his 

commencement of schooling in light of the development already undertaken as part of the January 2005 Individualized Extended Evaluation Plan (IEEP), and in light of this decision.  

The Veteran initially had requested to testify at a hearing before the Board.  However, he subsequently withdrew this request in a September 2006 statement.  A February 2012 VA Form 9 also indicates he does not want to testify at a Board hearing, so there will not be one.

The Veteran submitted an October 2011 statement revoking the power of attorney for his then representative of record, indicating he instead would be representing himself before the Board, so pro se.  


FINDINGS OF FACT

1.  The Veteran purchased a desktop computer and associated equipment in November 2004 at a cost of $2024.73, prior to approval of a VRE plan, without the authorization of VA, and prior to enrollment in school; his VRC determined that the computer was not necessary to complete credit requirements at the community college the Veteran was attending.

2.  The March 2006 denial of VRE benefits, however, based on a finding that attainment of a vocational goal was not reasonably feasible was not supported by the evidence then of record showing the Veteran had selected a reasonable occupational goal in a highly marketable field that was consistent with his abilities, aptitudes and interests, that he was successfully completing coursework necessary to achieve that goal, had completed all the items of a January 2005 IEEP including a semester at SFCC with good grades, neuropsychiatric testing, required paperwork, and regular meetings with a case worker, and had been found by a VA psychiatrist based on extensive neuropsychological testing to have the psychological and cognitive abilities to attain his vocational goal. 


CONCLUSIONS OF LAW

1.  Entitlement to reimbursement for the cost of the computer equipment at issue is not established.  38 U.S.C.A. §§ 3104, 3106 (West 2002); 38 C.F.R. § 21.212 (2013).

2.  But the March 2006 denial of VRE benefits on the basis that a vocational goal was not reasonably feasible was in error.  38 U.S.C.A. §§ 3100, 3101, 3102, 3104 (West 2002); 38 C.F.R. §§ 21.35, 21.53, 21.57, 21.70, 21.362, 21.364 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified as amended at 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002), sets forth VA's duties to notify and assist claimants in substantiating claims for VA benefits, including for VRE benefits.  See 38 C.F.R. §§ 21.32, 21.33 (2013).  

For claims filed prior to August 5, 2009, as is the case here, the applicable sections of the statute and corresponding regulations pertaining to Chapter 31 VRE benefits had their own notification and assistance procedures unrelated to passage of the VCAA.  Specifically, 38 C.F.R. § 21.420(a) (2008) provided that VA must inform a Veteran in writing of findings affecting receipt of benefits and services under Chapter 31.  See Barger v. Principi, 16 Vet. App. 132, 138 (2002) (holding that VCAA notification procedures do not apply in cases where the applicable chapter of Title 38 of the United States Code contains its own notice provisions).  Regulations were later promulgated to effectuate the statutory provisions of the VCAA with respect to VRE claims, but only apply to claims submitted on or after August 5, 2009.  74 Fed. Reg. 31,854 (July 6, 2009).

Under current regulation, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim; also of the information and evidence, if any, the claimant is to provide, and of the information and evidence, if any, VA will try to obtain for the claimant.   38 U.S.C.A. §§ 5102, 5103(a), 5103A(a)(3); 38 C.F.R. § 21.32(a); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  VA must also inform the claimant of the time limits for responding to the notice provided.  See 38 C.F.R. § 21.32 (a)(3).  

Concerning the duty to assist, VA must make reasonable efforts to help a claimant obtain evidence necessary to substantiate a claim, including making appropriate efforts to obtain relevant records in the custody of a Federal or non-Federal agency, as specified in 38 C.F.R. § 21.33(b) and (c).  38 U.S.C.A. § 5103A; 38 C.F.R. § 21.33.  VA will refrain from or discontinue providing assistance in obtaining evidence for a claim if there is no reasonable possibility that any assistance VA would provide to the claimant could substantiate the claim.  38 C.F.R. § 21.33(d).  VA will also refrain from or discontinue providing assistance when a claim clearly lacks merit or the claimant is not entitled as a matter of law to the benefit requested.  Id.  

Here, the Veteran has been provided ample notice of the requirements for substantiating these claims, and also informed of the allocation of responsibilities between him and VA for obtaining relevant records and information on his behalf, including in a November 2006 letter specifically sent for this purpose in accordance with the Board's October 2006 remand directive.  Records of e-mails and letters sent between the Veteran and his VRC during the initial application process and during the IEEP stage, the August 2005 and March 2006 decisions, and the subsequent statements of the case (SOC's) and supplemental SOC's (SSOC's) all reflect that the Veteran was notified of what was required to substantiate the claims.  See Mayfield v. Nicholson, 19 Vet. App. 103, 121 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (holding that lack of prejudicial harm with regard to a VCAA notice error may be shown when a reasonable person could be expected to understand from the notice what was needed to substantiate the claim).  Any delay in timing was harmless, as the Veteran had an adequate opportunity to submit additional information and evidence prior to readjudication of these claims.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (holding that any delay in timing of the notice is "cured" by readjudication of the claim following an adequate time to submit additional information and evidence after the notice has been provided).  Accordingly, no prejudicial error exists, and further notice is not required. 

Concerning the duty to assist, the Veteran's service treatment records, VA treatment records, and private treatment records are in the claims file, as well as all VA examination reports and all records associated with the Veteran's VRE applications.  A Social Security Administration (SSA) decision is also of record.  SSA indicated in a July 2012 response to VA's request for more records that it had no additional records for the Veteran.  See 38 C.F.R. § 3.159(c)(2) (VA will end its efforts to obtain records from a Federal department or agency if the Federal department or agency advises VA that the requested records do not exist or that the custodian does not have them).  The Veteran has not identified any other records or evidence he wished to submit or have VA obtain on his behalf.  

Further notice or assistance under the VCAA is not warranted.  Reimbursement of the purchased computer equipment may not be authorized as a matter of law, as explained below, and thus any notice or assistance provided could not aid in substantiating the claim.  See Mason v. Principi, 16 Vet. App. 129, 132 (2002); see also 38 C.F.R. § 21.33(d).  Moreover, because the appeal of the denial of VRE benefits based on a March 2006 finding of infeasibility has been granted, any questions as to whether VA has satisfied its duties to notify and assist are moot with respect to this claim.  See Vogan v. Shinseki, 24 Vet. App. 159, 163 (2010) (observing that an error that does not affect the outcome of a case is not prejudicial); Shinseki v. Sanders 556 U.S. 396, 407, 410 (2009). 


Accordingly, the Veteran has had a meaningful opportunity to participate in the processing of these claims, and no prejudicial error has been committed in discharging VA's duties to notify and assist.  See Sanders, 556 U.S. at 407, 410; Arneson v. Shinseki, 24 Vet. App. 379, 389 (2011); Vogan v. Shinseki, 24 Vet. App. 159, 163 (2010).  

II.  Analysis

A.  Reimbursement of Computer Equipment

The Veteran contends that VA must reimburse him for the costs of a computer and associated equipment he purchased in November 2004 for VRE training, which amounted to $2024.73.  He states that his VRC had authorized reimbursement of such equipment prior to its purchase, and that it was necessary to complete classes at the community college he attended during a period of extended evaluation.  Because the record shows that the Veteran purchased the equipment prior to authorization of such a purchase, prior to approval of an extended evaluation or other rehabilitation services plan, and prior to enrollment in a training program, entitlement to reimbursement is not established. 

The purpose of VA vocational rehabilitation services is to enable Veterans with compensable service-connected disabilities to achieve independence in daily living and, to the maximum extent feasible, become employable and obtain and maintain suitable employment.  38 U.S.C.A. § 3100; 38 C.F.R. § 21.70 (2013).

Supplies are furnished to a veteran to enable him or her to pursue rehabilitation and achieve the goals of his or her vocational rehabilitation program.  38 U.S.C. § 3104(a); 38 C.F.R. 21.210.  Such supplies may include books, tools, and other supplies and equipment which VA determines are necessary for the veteran's rehabilitation program.  38 C.F.R. § 21.210(b).  Supplies may be furnished during a period of extended evaluation, rehabilitation to the point of employability, employment service, and during an independent living services program.  38 C.F.R. § 21.210(c).

A veteran will be furnished supplies that are necessary for a program of rehabilitation services.  38 C.F.R. § 21.212.  For example, a veteran training in a school will be furnished the supplies needed to pursue the school course.  Id.  Subject to the provisions of 38 C.F.R. §§ 21.210 through 21.222, VA will authorize only those supplies that are required: (1) To be used by similarly circumstanced non-disabled persons in the same training or employment situation; (2) To mitigate or compensate for the effects of the veteran's disability while he or she is being evaluated, trained or assisted in gaining employment; or (3) To allow the veteran to function more independently and thereby lessen his or her dependence on others for assistance.  Id.  Supplies should generally be authorized subsequent to the date of enrollment in training or beginning date of other rehabilitation services unless there are compelling reasons to authorize them earlier.  Id.  

Most significantly, supplies may not be authorized earlier than the date the veteran's rehabilitation plan is approved by VA and the veteran is accepted by the facility or individual providing services.  38 C.F.R. § 21.212(c).  The case manager is responsible for the authorization of supplies, subject to requirements for prior approval contained in § 21.258 of the regulations and other instructions governing payment of program charges.  38 C.F.R. § 21.212(f).

Here, the Veteran purchased a desktop computer and associated equipment in November 2004 with a total cost of $2024.73, as reflected in a receipt submitted by him.  At the time of his purchase, an IEEP or other rehabilitation plan had not been signed or approved, and he had not yet been accepted into a school or educational program.  

The record does not show that the Veteran had been authorized to purchase these supplies or told that he would be reimbursed for them, as he states.  A November 2004 counseling record dated a few days after the Veteran's purchase reflects that the Veteran's counselor discussed with him the need for computer access were he accepted into the University of Florida (UF) engineering program, which required a laptop with certain minimum specifications.  The VRC noted that the Veteran stated that he had a five-year-old computer which was very slow, and that it would not be suitable if he were a computer information systems major.  The Veteran made no mention at this time of having already purchased a new computer.  The VRC also noted that the Veteran was to meet again with him in a week in order to sign a student loan deferment form for him, and that at that time an initial plan would be developed.  A Rehabilitation Plan was not signed until January 2005, and later had to be modified to reflect that the Veteran would complete an associate degree at Santa Fe Community College (SFCC) prior to transferring to UF after he learned in May 2005 that he had not been accepted into that school.  

In April 2005, the Veteran sent an e-mail to the VRC stating that he needed a new keyboard and mouse for his computer, and requesting that he be reimbursed for them.  According to this e-mail, he attached a copy of the receipt, which was for $83.90.  The VRC responded by e-mail that "we can't even consider your computer needs until you begin training at a facility that requires a computer system."  

In July 2005, the Veteran submitted his request for reimbursement for the cost of the desktop computer and associated equipment, which totaled $2024.73.  The VRC responded to this request in an August 2005 letter that because the computer was purchased before the rehabilitation plan (i.e. the January 2005 IEEP) was signed, VA could not reimburse him for the computer.  The VRC also noted that the computer science program at UF required a laptop computer, and VA would not reimburse him for both the desktop computer and the later required purchase of a laptop computer.  Further counseling notes and the August 2005 decision also reflect the VRC's findings that owning a computer was not necessary in order to complete coursework at SFCC prior to transferring to UF, as the Veteran could take advantage of the computer laboratory on campus.  In any event, because the equipment was purchased prior to approval of the evaluation plan, and without authorization by VA, this issue was moot. 

The above e-mails and counseling records clearly show the Veteran had not received prior approval for the purchase of the computer equipment in question.  His bare assertion to the contrary is outweighed by this evidence and is not sufficient, by itself, to constitute "clear evidence" rebutting the presumption of administrative regularity, under which it is assumed that government officials 

"have properly discharged their official duties."  See United States v. Chemical Foundation, Inc., 272 U.S. 1, 14-15 (1926); Schoolman v. West, 12 Vet. App. 307 (1999); Mindenhall v. Brown, 7 Vet. App. 271 (1994).  Under this presumption, the Board assumes that the VRC never approved the purchase of the computer and associated equipment or made a statement that could reasonably be construed as leading a reasonable person to believe that VA would authorize reimbursement.  The above e-mails amply support this finding.  

Moreover, the above evidence shows that the computer and associated equipment was not purchased during a period of extended evaluation, rehabilitation to the point of employability, employment service, or independent living services program.  See 38 C.F.R. § 21.210(c).  Rather, they were purchased in November 2004, prior to the date the Veteran's rehabilitation plan-in this case the January 2005 IEEP-was approved by VA and the veteran was accepted by the facility or individual providing services.  See 38 C.F.R. § 21.212(c).  Accordingly, reimbursement in the amount of $2024.73 for the computer and associated equipment purchased in November 2004 is not warranted as a matter of law.  See id.  

With regard to the keyboard and mouse purchased in April 2005, the VRC's denial of reimbursement for this equipment is not on appeal.  Moreover, the Veteran did not seek approval from the VRC prior to its purchase and had not yet been accepted into UF or enrolled at SFCC.  As discussed above, supplies are generally to be authorized subsequent to the date of enrollment in training or beginning date of other rehabilitation services unless there are compelling reasons to authorize them earlier.  38 C.F.R. § 2.212(c).  The Board finds no compelling reasons in this case, and it was within the VRC's discretion to find that such equipment was not necessary at the time.  Indeed, the computer itself for which the equipment was purchased was also found by the VRC not to be necessary to complete coursework at SFCC.  See 38 C.F.R. § 21.212(f).  As already stated, the VRC informed the Veteran that VA would pay for the costs of a laptop computer once he was enrolled in the UF computer science program. 


In sum, the Veteran is not entitlement to reimbursement in the amount of $2024.73 or any other amount for the computer and associated equipment purchased by him.  As this claim must be denied as a matter of law, the benefit-of-the-doubt rule does not apply.  See Sabonis v. West, 6 Vet. App. 426, 430 (1994); see also 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2013).

B.  Whether the March 2006 Denial of VRE Benefits Based on a Finding of Infeasibility was Proper

The Veteran contends that the March 2006 denial of VRE benefits on the basis that it was not reasonably feasible for him to obtain his vocational goal was in error.  The Board agrees, and finds that entitlement to VRE benefits is established, as explained below.  The Veteran must still cooperate with the development of any plan, and it remains within the discretion of the VRC to interrupt or discontinue benefits if the evaluation criteria are not satisfied or if the Veteran does not cooperate or his conduct is otherwise unsatisfactory.  However, if any unsatisfactory conduct or failure to cooperate is due to "mitigating circumstances" beyond his control, the VRE staff should continue the case in "interrupted" status and arrange for services, particularly counseling services, which may assist in resolving the problems, and make any other reasonable efforts to remedy the situation, until it is determined that the Veteran may reenter the same or a different program or plan and try to maintain satisfactory conduct and cooperation.  See 38 C.F.R. § 21.370 (2013).  Benefits may not be simply denied in these circumstances.  

The Board also observes that a plan was already essentially developed when VRE benefits were denied in March 2006: the Veteran was to complete coursework at SFCC and then transfer into the computer science program at UF.  Thus, every effort should be made to expedite and facilitate his continued training under that plan if he so wishes, and without requiring that he undergo another round of neuropsychiatric testing.  The focus should be on supporting the Veteran's efforts to complete school and transition to employment. 

A veteran is entitled to vocational rehabilitation services under 38 U.S.C. Chapter 31 if the veteran has a service-connected disability or combination of disabilities rated at 20 percent or more incurred in service on or after September 16, 1940, and the veteran is found to be in need of rehabilitation to overcome an employment handicap.  38 U.S.C.A. § 3102; 38 C.F.R. § 21.40(a).  Alternatively, a veteran with a service-connected disability or combination of disabilities rated at 10 percent incurred in service on or after September 16, 1940 is entitled to vocational rehabilitation services under 38 U.S.C. Chapter 31 if the veteran is determined to be in need of rehabilitation to overcome a serious employment handicap.  38 C.F.R. § 21.40(b) (emphasis added).  An "employment handicap" is an impairment of a veteran's ability to prepare for, obtain, or retain employment consistent with such veteran's abilities, aptitudes, and interests.  38 C.F.R. § 21.35(a); see 38 U.S.C.A. §§ 3101(1), 3102.  A "serious employment handicap" is defined as significant impairment of a veteran's ability to prepare for, obtain, or retain employment consistent with such veteran's abilities, aptitudes, and interests.  38 C.F.R. § 21.35(g); see 38 U.S.C.A. § 3101(7).  The service-connected disability or disabilities must contribute in substantial part to the veteran's overall vocational impairment, or to the overall significant vocational impairment in the case of a veteran with a compensable service-connected disability rated at less than 20 percent, unless the claim was submitted on or after March 30, 1995 but before October 9, 1996.  38 C.F.R. §§ 19.51(c), 19.52(c)(3).  

In this case, service connection has been in effect for disabilities rated at 20 percent or higher since March 2004, and at 10 percent since March 10, 2003.  The period under review in this appeal concerns the Veteran's eligibility for VRE services after December 2005, when he completed fall semester coursework at SFCC.  The VRE staff has already found the Veteran to meet the basic eligibility requirements in terms of having an employment handicap or serious employment handicap, and the evidence of record supports such a finding.  In this regard, his service-connected foot disorder has limited his ability to engage in non-sedentary employment, as he had performed in the past, and the combination of his service-connected and non-service connected disabilities clearly limit or prevent him from working in a 
non-sedentary capacity, as shown for example in a February 2010 VA general examination report.  Accordingly, the basic VRE eligibility requirements are satisfied. 

A rehabilitation program includes (1) a vocational rehabilitation program; (2) a program of independent living services and assistance for a veteran for whom a vocational goal has been determined not to be currently reasonably feasible; and (3) a program of employment services for employable veterans who are prior participants in VA or state-federal vocational rehabilitation programs.  38 C.F.R. § 21.35(f); 38 U.S.C.A. § 3101(6).  The term "vocational rehabilitation program" includes the services that are needed for the accomplishment of the purposes of 38 U.S.C. Chapter 31, including such counseling, diagnostic, medical, social, psychological, independent living, economic, educational, vocational, and employment services as are determined by VA to be needed.  38 C.F.R. § 21.35(i).  A program of independent living services and assistance includes services needed to enable a veteran to achieve maximum independence in daily living, including counseling, diagnostic, medical, social, psychological, and educational services determined by VA to be necessary, and the monthly allowance authorized by 38 U.S.C., Chapter 31 for such a veteran.  38 C.F.R. § 21.35(d). 

A veteran seeking Chapter 31 vocational rehabilitation and education assistance will be assigned to a specific case status from the point of initial contact until all appropriate steps in the rehabilitation process have been accomplished.  38 C.F.R. § 21.180.  Under a normal progression in the case status system, a veteran with an Individualized Written Rehabilitation Plan (IWRP) will generally move sequentially from "applicant" status through "evaluation and planning" status, "rehabilitation to the point of employability status," "employment services" status, and "rehabilitated" status.  38 C.F.R. § 21.180(e)(1); see 38 C.F.R. §§ 21.182, 21.184 (2013).  A veteran with an IEEP (Individualized Extended Evaluation Plan) will move from "applicant" status through "evaluation and planning" status to "extended evaluation" status.  38 U.S.C.A. § 21.180(e)(2).  Once in "extended evaluation" status, there will generally be a finding which leads to development of an IWRP or Individualized Independent Living Plan (IILP).  Id.  A veteran found ineligible for VRE services under Chapter 31 will generally move from "applicant" to "evaluation and planning" status, and then to "ineligible" status. 

The purpose of the evaluation and planning status in the case progression system is to identify veterans for whom evaluation and planning services are needed to: (1) accomplish an initial evaluation to determine whether an employment handicap is present and whether achievement of a vocational goal is reasonably feasible as provided in 38 C.F.R. § 21.50; (2) to develop an individualized rehabilitation plan (IWRP), evaluation plan (IEEP), or other plan (such as an IILP); (3) or to reevaluate findings made in prior initial evaluations or current or previous individualized rehabilitation plans.  38 C.F.R. § 21.184.  When a decision concerning achievement of a vocational goal cannot be made during the initial evaluation, the veteran may be assigned to "extended evaluation" status, and this status is continued whenever a veteran is receiving rehabilitation services prescribed in the IEEP.  38 C.F.R. § 21.188.  If a veteran completes "evaluation and planning," status he or she moves to "rehabilitation to the point of employability" status, from there to "employment services" status, and from there to "rehabilitated" status.  38 C.F.R. §§ 21.190, 21.194, 21.196.  "Discontinued" status identifies situations in which termination of all service and benefits received under Chapter 31 is necessary.  38 C.F.R. § 21.198.

The purpose of an extended evaluation for a veteran with a serious employment handicap is to determine the current feasibility of the veteran achieving a vocational goal, when this decision reasonably cannot be made on the basis of information developed during the initial evaluation.  38 C.F.R. § 21.57(a). 

A veteran in "extended evaluation" status will remain in that status until one of the following occurs:  (1) Following notice of necessary arrangements to begin an extended evaluation including date of beginning the evaluation and steps to be taken, the veteran fails to report or does not respond to follow-up, declines or refuses to enter the program, or defers induction exceeding 30 days beyond scheduled date of induction except where ill or other sufficient reason is given; (2) VA determines the reasonable feasibility of a vocational goal before completion of all of the planned evaluation because the decision does not require further evaluation; (3) The veteran completes the extended evaluation;  (4) Either the veteran or VA interrupts or discontinues the extended evaluation; or (5) service connection for the veteran's service-connected disability is severed by VA or his continued eligibility otherwise ceases. 38 C.F.R. § 21.188(d).

A "vocational goal" is defined as a gainful employment status consistent with a veteran's abilities, aptitudes, and interests.  38 C.F.R. § 21.35(h).  The term "achievement of a vocational goal is reasonably feasible" means the effects of the veteran's disability (service and nonservice-connected), when considered in relation to the veteran's circumstances, do not prevent the veteran from successfully pursuing a vocational rehabilitation program and becoming gainfully employed in an occupation consistent with the veteran's abilities, aptitudes, and interests.  Id.  The term "achievement of a vocational goal is not currently reasonably feasible" means the effects of the veteran's disability (service and nonservice-connected), when considered in relation to the veteran's circumstances at the time of the determination: (i) prevent the veteran from successfully achieving a vocational goal at that time; or (ii) are expected to worsen within the period needed to achieve a vocational goal and which would, therefore, make achievement not reasonably feasible.  Id. 

A VA counseling psychologist shall determine whether achievement of a vocational goal is reasonably feasible.  38 C.F.R. § 21.53(g).  In addition, VA must determine the feasibility of achieving the vocational goal sought in each case in which a veteran has a serious employment handicap.  38 C.F.R. § 21.53(a).

The criteria for feasibility are: (1) a vocational goal must be identified; (2) the veteran's physical and mental conditions must permit training to begin within a reasonable period; and (3) the veteran must possess the necessary educational skills and background to pursue the goal, or VA will provide services to develop such necessary educational skills as part of the program.  38 C.F.R. § 21.53(d).  When, however, VA finds that these criteria are not met, but VA has not determined that achievement of a vocational goal is not currently reasonably feasible, VA shall provide the rehabilitation services contained in 38 C.F.R. § 21.35(i)(1)(i), as appropriate, which include determining whether a vocational goal is reasonably feasible, improving the veteran's potential to participate in a program of services designed to achieve a vocational goal, and enabling the veteran to achieve maximum independence in daily living.  A finding that achievement of a vocational goal is infeasible without a period of extended evaluation requires compelling evidence which establishes infeasibility beyond any reasonable doubt.  38 C.F.R. § 21.53(e)(2). 

A veteran shall be determined to be rehabilitated to the point of employability when he is employable in an occupation for which a vocational rehabilitation program has been provided under 38 U.S.C. Chapter 31.  38 C.F.R. § 21.359(e).  Rehabilitation to the point of employability may include the services needed to (1) evaluate and improve the veteran's ability to undertake training and (2) train him to the level generally recognized as necessary for entry into employment in a suitable occupational objective.  38 U.S.C.A. §§ 3101, 3104; 38 C.F.R. § 21.72(a)(2).  Where a particular degree, diploma, or certificate is generally necessary for entry into the occupation, the veteran shall be trained to that level.  Id.

The veteran is responsible for satisfactory conduct and cooperation in developing and implementing a program of rehabilitative services under Chapter 31.  38 C.F.R. § 21.362(a).  Specifically, a veteran must: (1) Cooperate with VA staff in carrying out the initial evaluation and developing a rehabilitation plan; (2) Arrange a schedule which allows him or her to devote the time needed to attain the goals of the rehabilitation plan; (3) Seek the assistance of VA staff, as necessary, to resolve problems which affect attainment of the goals of the rehabilitation plan; (4) Conform to procedures established by VA governing pursuit of a rehabilitation plan including enrollment and re-enrollment in a course, changing the rate at which a course is pursued, requesting a leave of absence, requesting medical care and treatment, securing supplies, and other applicable procedures; (5) Conform to the rules and regulations of the training or rehabilitation facility at which services are being provided.  38 C.F.R. § 21.362(c). 


If a veteran's conduct or cooperation becomes unsatisfactory, vocational rehabilitation service and assistance may be interrupted when the evidence indicates that the veteran will be able to resume the program at some future date, which can be approximately established.   See 38 C.F.R. §§ 21.197, 21.362, 21.364 (2013).  If VA determines that a veteran has failed to maintain satisfactory conduct or cooperation, VA may, after determining that all reasonable efforts to remedy the situation-including the provision of counseling services-have been made during the period in which the program is interrupted, and are found not reasonably likely to be effective, discontinue services and assistance to the veteran, unless the case manager determines that mitigating circumstances exist.  38 C.F.R. § 21.364.  When mitigating circumstances exist, the case may be continued in "interrupted" status until VA staff determines the veteran may be reentered into the same or a different program because the veteran's conduct and cooperation will be satisfactory, or if a plan has been developed, to enable the veteran to reenter and try to maintain satisfactory conduct and cooperation.  Id.  Mitigating circumstances include the effects of the veteran's service and nonservice-connected conditions, family or financial problems which have led the veteran to unsatisfactory conduct or cooperation, or other circumstances beyond the veteran's control. 

In adjudicating the extent to which Chapter 31 benefits, if any, are warranted in a particular case, VA officials have broad authority to make awards and determine the scope of services and assistance.  Kandik v. Brown, 9 Vet. App. 434 (1996).

The Board finds that the March 2006 denial of VRE services on the basis that it was not reasonably feasible for the Veteran to achieve his vocational goal was improper and not supported by the evidence of record.  

The Veteran's vocational goal of working as a computer systems analyst is consistent with his abilities, aptitudes and interests.  In this regard, a January 2005 counseling record reflects that the Veteran's career goal of being a computer systems analyst was in a field highly in need in his state and nationwide.  Because it was a sedentary job, the Veteran's service-connected foot disability would not prevent him from engaging in this type of work.  The counselor also noted that the Veteran was "bright and intellectually capable of handling college level work."  Indeed, transcripts in the file show that his grades included "A's" in calculus, critical reasoning, and aerospace studies, and "B's" in electrical engineering, engineering design, composition and rhetoric, and principles of economics.  While serving in the military he was an aviation electronics specialist and worked in aerospace engineering.  At a January 2005 VA neuropsychiatric evaluation, the Veteran indicated that he had been placed into an accelerated program in grade school for math.  

Most significantly, a January 2006 neuropsychiatric evaluation report reflects that cognitive testing results showed that the Veteran had particular talents or high levels of ability on tests involving nonverbal or "spatial" reasoning.  The neuropsychologist noted that individuals with the Veteran's above-average visual-spatial reasoning skills were typically found to have artistic, creative, and design skills, and were often excellent "trouble-shooters."  He further observed that traditional occupations for such individuals included "systems design" and analysis tasks.  The Veteran's vocational goal as a computer systems analyst would seem to fit easily into the category of occupations found by the psychologist to be suitable for individuals with the Veteran's cognitive abilities.  Accordingly, the evidence clearly shows that the Veteran's vocational goal is consistent with his abilities, aptitudes, and interests. 

The January 2006 neuropsychiatric evaluation report, which was performed due to a referral as part of the VRE extended evaluation stage, did not otherwise show significant psychological or cognitive barriers with respect to the Veteran's ability and aptitude to complete college coursework and attain his vocational goal.  Specifically, the report reflects that results of cognitive testing were largely within the range expected for the Veteran's age group and prior educational level, with above-average skills in visual-spatial reasoning, as mentioned above.  There was no evidence of higher cognitive dysfunction.  Similar results were obtained from specialized tests of memory, perceptual skills, and nonverbal reasoning, showing abilities in the average or above-average range.  Personality testing results evidenced feelings of acute stress, isolation, and non-support from significant others, but did not yield findings of a delusional disorder or schizoid factors.  

The psychologist found that the Veteran would benefit from supportive counseling oriented around his coping and stress management abilities, but concluded that the Veteran did not have depression or anxiety sufficient to impair his ability to learn in the classroom, and that personality testing did not reveal the presence of major mental illness.  

In a January 2006 e-mail to the Veteran's VRC, the neuropsychologist requested her to reconsider the decision to stop VRE benefits, noting that although some of the Veteran's issues were psychiatric in nature, many of his difficulties revolved around travel and scheduling issues, and that his cognitive testing results showed more than adequate ability to perform at the college level.  

More recent examinations are consistent with the January 2006 neuropsychologist's findings.  In a February 2010 VA general examination report, the examiner found that the Veteran would be able to perform a "usual occupation," but could not climb stairs, ladders, or stand in precarious places.  In a February 2010 VA social and industrial survey, a psychologist found after examining the Veteran and reviewing his medical history that there was "no reason his disabilities would prevent" him from working in a sedentary job.  

In sum, the above evidence shows that the Veteran had identified a vocational goal consistent with his abilities, aptitudes, and interests, that his physical and mental conditions permitted training to begin within a reasonable period (a plan was initially delayed in 2004 while the Veteran underwent foot surgery, but was later approved in 2005 when no such physical issues seemed to prevent his commencing schooling, as noted in the January 2005 IEEP) and that his skills and background, in combination with educational assistance VA was to provide, would enable him to pursue his vocational goal.  See 38 C.F.R. §§ 21.35(h), 21.53(d).  Accordingly, the criteria for feasibility were satisfied.  Indeed, during the extended evaluation stage, and in accordance with the terms of the IEEP, the Veteran completed a semester at SFCC, receiving all B's and an overall grade point average (GPA) of 3.38, which was well above the 2.5 GPA required in the plan.  

Nevertheless, VRE benefits were denied in the March 2006 decision, ostensibly on the basis that a vocational goal was found not to be reasonably feasible for the Veteran.  On closer inquiry, however, it appears that VRE benefits were in fact denied due to the VRC's difficulties working with the Veteran.  As will be discussed, there appears to be no substantive reason for denying the Veteran the opportunity to continue schooling under the VRE program at that stage in the case progression system, as he had successfully completed every item required of him in the IEEP.  

Specifically, an IEEP was signed by the VRC and the Veteran in January 2005, and was twice amended to reflect a delay in the start date of the Veteran's schooling and the fact that he would be enrolled at SFCC rather than UF, and would then transfer to the latter institution.  According to the plan, the program goal was to obtain and maintain employment as a computer systems analyst or in a related occupation.  The three objectives were as follows: (1) To gain admission to UF, provide a completed degree audit by the university, and work out his transportation and living arrangements to enable him to attend classes there and complete the degree; (2) To complete successfully one academic semester of training, taking only required courses, toward a four-year degree in computer science; and (3) To maintain the physical and mental health necessary in order to complete the training plan on time.  With regard to the first two objectives, because the plan was initially written up before the Veteran learned he had not been accepted into UF, the actual objectives were to enroll in and complete a semester at SFCC, and the degree audit was thus to be provided by SFCC (as reflected in an August 2005 e-mail to the Veteran by the VRC).  The first objective was not actually amended (which was likely an oversight), but the name and address of the institution providing services was amended to reflect the fact that the Veteran would first complete an associate degree at SFCC and then transfer to UF. 

The expected completion date of the IEEP was December 2005, coincident with the ending of the fall semester at SFCC.  Under its evaluation criteria, the Veteran was to provide a copy of the degree audit with a list of courses needed to complete training, and to notify the VRC of arrangements for transportation and housing to complete training.  The Veteran was also to attend all required classes and to secure a GPA of 2.5.  After the semester ended, the Veteran was to meet with his VRC to address the remaining requirements to complete the training and pursue employment.  To these ends, the Veteran was to provide copies of his grades at the end of each semester and a registration of classes for the following term.  The Veteran was also to contact the case manager to assess what was needed to reevaluate his feasibility for VRE services.  The evaluation schedule was to occur monthly during the fall term.  With regard to maintaining his physical and mental health, the Veteran was to keep the case manager informed of any issues that might impede his progress toward completing his plan and securing employment, and to complete a scheduled neuropsychological evaluation.  

Shortly after the January 2005 IEEP was signed, a new VRC was assigned to the Veteran in August 2005.  The Veteran sent the VRC an August 2005 e-mail requesting, in relevant part, that it be put in writing that if he made good grades and "passed" the neuropsychological evaluation, a VRE plan would be developed to enable him to go to UF.  In an August 2005 e-mail response, the VRC wrote that "VA would like to send you to UF so that you can complete your BS Degree [sic], but it is contingent upon several factors."  These factors, as listed by the VRC, were as follows: (1) Completion of the neuropsychological evaluation at VA with no training or work barriers noted; (2) Completion of the graduation audit from SFCC for the AA degree; (3) Completion of the Fall 2005 term at SFCC with a 2.5 GPA or better; (4) Completion of monthly meetings with the case manager; (5) Signing and returning the Chapter 31 Guidelines and Overpayment Letter. 

The evidence shows that all of the above items were successfully completed.  The Veteran signed and returned the Chapter 31 Guidelines and Overpayment Letter, met monthly with his case manager, and obtained a GPA of 3.38 at SFCC, well above the 2.5 GPA that was required in the plan.  By January 2006, he submitted the transcript and graduation audit showing he only had to complete a few more credits at SFCC in order to be eligible to transfer to UF, and also completed the neuropsychiatric testing at VA.  As discussed above, the neuropsychologist found no significant barriers to education or employment, and indeed noted that the Veteran showed a strong aptitude for his chosen profession based on cognitive testing, as discussed above.  With the exception of the neuropsychiatric testing and the obtaining of a transcript and graduation audit, which were completed only a month late, all items set forth in the IEEP and in the VRC's August 2005 e-mail were completed by December 2005 and thus within the timeframe of the plan.  

The VRC nevertheless found that an occupational goal was not feasible for the Veteran.  In a January 2006 letter to the Veteran, the VRC noted that the Veteran elected not to attend a counseling appointment with her at the end of the plan because he was concerned VA would not reimburse him for the cost of a bus ticket.  The Board here notes that, as will be further discussed below, the Veteran did not own a car or driver's license, lived more than a hundred miles from the VRC's office in Orlando, and barely had enough money to make ends meet.  In the letter, the VRC stated that once the Veteran's fall semester grades and AA degree audit from SFCC were obtained, he would need to send them to her.  Because the Veteran elected not to attend the appointment, she would make the feasibility determination without his presence. 

Later in January 2006, the VRC sent another letter to the Veteran notifying him that she had received his fall semester grades and degree audit.  She then stated that in reviewing the file, she "noticed" that the Veteran did not have a driver's license, and that the reason he did not have a driver's license was unknown.  She requested him to submit a statement in writing as to why he did not have a driver's license and whether it could be reinstated.  In this regard, she noted that he had missed several appointments because of transportation issues.  She observed that while participation in the Chapter 31 program did not require that he own a car, it was imperative that he be able to get to and from the training site, medical appointment, and his place of work.  The VRC further noted that the Veteran had submitted "documents" to the U.S. Supreme Court indicating that he was totally disabled, and that he had submitted claims for higher VA disability benefits (i.e., a total or 100 percent rating) as well as SSA disability benefits based on unemployability.  She wished the Veteran to explain whether he believed he was capable of working.  Finally, she stated that the Veteran had searched for a work study position during the past fall semester, and she wished him to identify all the employers the Veteran had contacted in connection with applying for a job.  She enclosed a job search log for this purpose.  The Veteran was provided 30 days to submit the requested responses.

In response, the Veteran submitted a January 2006 letter stating that his lack of a driver's license was a "moot" issue because he now had access to public transportation and would seek employment in areas of the country that had public transportation.  He noted that his past transportation issues were due to the fact that he previously lived in the country and did not have access to public transportation (the evidence shows that he previously had lived in a trailer out in the country and away from public transportation before he moved to begin school).  Thus, he stated, current transportation issues should not affect his feasibility to continue in the VRE program, and he noted that he had completed one semester successfully without a car.  With regard to employment, he stated that he believed he could have a successful career as a computer systems analyst or in a related field because working with computers was a sedentary job, and his physical disabilities would not prevent him from working with computers.  The VRC's March 2006 feasibility determination indicates that the Veteran had also completed and returned the job search log she sent him.

The VRC responded in a January 2006 letter that lack of a driver's license was an issue because many employers required a driver's license, and limited access to transportation had prevented the Veteran from attending VRE and medical appointments in the past.  Thus, she wished to know why and when the Veteran lost his license and whether it could be reinstated, as this was a "vocational issue."  She further noted that based on the Veteran's "labor market survey," he only applied for two jobs during the Fall 2005 term, and she wished to know whether the Veteran was being active in pursuing employment.  She gave him until February 2006 to respond. 

In late January 2006, the Veteran filed a lawsuit with the district court against VA, the VRC, other federal agencies including SSA and the Internal Revenue Service (IRS), and one or more schools he had previously attended, among other defendants.  His suit against VA and the VRC was based, at least in part, on allegations that VA would not allow him to participate in the VRE program after completing a semester at SFCC, which he argued was a breach of contract.  This lawsuit is relevant in only one, but an important, respect, which is that it calls into serious question the objectivity or neutrality of the VRC in making the feasibility determination after she learned of it.

A March 2006 internal memorandum by the VRC notes that in January 2006 she submitted a request to the Department of Motor Vehicles asking for a 7-year driver's history for the Veteran, and that to date she had not received a response, and learned that she could not get this information without his driver's license number, which she did not have.  She concluded that she was "electing to process [the Veteran's] case as infeasible without this information."  

She reiterated these findings in a March 2006 counseling record, stating that she found the Veteran to be infeasible for vocational services at this time.  She noted that the Veteran was able to take care of activities of daily living.  Although his financial resources were limited, he had been given a list of agencies to provide food, clothing, money for electricity, and rent should he need it.  She thus concluded that the Veteran did not have any independent living needs and would not be referred for an independent living evaluation.  She also observed that the Veteran' had been "uncooperative in working with the [VRE] program during the course of his IEEP."  A supervisory VRC concurred with these findings in a March 2006 memorandum.

In a March 2006 feasibility worksheet, the VRC listed the factors supporting the finding that a vocational goal was not reasonably feasible.  She listed, first of all, lack of a driver's license, and that the Veteran would not explain why the license was revoked or whether it could be reinstated, thus frustrating efforts to overcome this barrier to employment due to his "lack of cooperation."  

She further listed the Veteran's difficulty attending medical and case management appointments because of transportation issues, leading to concerns that he would not be able to get to and from work on a daily basis.  

As a third factor, she noted his pending legal cases against VA, SSA, and the IRS.  In his lawsuits, he indicated that he was not capable of working, and thus his motivation and desire to return to work were in question.  

As a fourth factor, she stated that his financial situation was unstable, as he indicated that he was in the process of losing his home (which was apparently being levied by the IRS).  She noted that although the case manager had provided the Veteran with numerous resources in the local community where he could receive financial assistance, the Veteran had not elected to pursue these referrals.  She observed that VA could not help the Veteran overcome these financial barriers due to his lack of cooperation.  

She listed as a fifth factor that the Veteran would not meet with her to discuss his case even though he was offered reimbursement for roundtrip mileage or a roundtrip bus ticket.  

She listed as a sixth factor that the Veteran submitted a copy of his fall semester job search log reflecting application for two work study positions, thus indicating that he was not actively trying to locate employment at this time.  She noted in this regard, and as a seventh factor, that the Veteran was registered with the local One Stop Career Center, but had not actively received services from that agency since 2003.  

As an eighth factor, she noted that the Veteran participated in an IEEP from January 2005 to December 2005.  He attended one term of training at SFCC and did well in his studies, but had multiple issues outside the classroom that impacted his VRE case.  

Lastly, she noted that during the course of the IEEP the Veteran had been "demanding and difficult to work with."  In this regard, she observed that it appeared that any counselor in the VA system would have a hard time working with him because of his "distrust" and the legal cases he has filed against VA and other agencies.  She stated that unless these issues were resolved, it appeared that the Veteran may never fully cooperate with the VRE program.  

She concluded that referral for an independent living evaluation was not warranted as he did not have any independent living needs. 

The March 2006 decision denying VRE benefits from which this appeal arose lists the above factors as the basis for the decision.  

While all of the above factors in the feasibility determination are consistent with the evidence of record, at least in terms of the external circumstances, none of them are relevant to the feasibility determination, and none were a part of the Veteran's January 2005 IEEP.  The Veteran completed every item of the IEEP, both as stated in the IEEP form itself and in the items sent to him by the VRC in August 2005, with the reasonable expectation that he would be provided the necessary services, and above all the necessary financial assistance, to continue schooling at SFCC and then at UF in pursuit of a degree that would enable him to secure a job as a computer systems analyst or a similar position.  

The lack of a license and transportation issues were already amply documented in the counseling records prior to the January 2005 IEEP.  The original VRC knew about these issues but nevertheless signed it, and it seems disingenuous for the subsequent VRC, who had access to these records and was familiar with his case, to state in the January 2006 letter that she "noticed" that the Veteran did not have a license, as if this were a new unforeseen issue that suddenly cropped up and needed addressing in order to determine feasibility.  Significantly, the IEEP did not mention the lack of a license or car as an item that needed clarifying or resolving as part of the plan.  Rather, the plan stipulated that the Veteran was to make his own transportation and housing arrangements to enable him to complete training, which he did by moving closer to school and access to public transportation so that he would not be dependent on a car.  He thus satisfied this item of the IEEP and rendered the license issue moot. 


Thus, there was no reasonable basis for the VRC to make lack of a license, or the Veteran's unwillingness to disclose the circumstances surrounding its confiscation, an essentially determinative issue with respect to whether VRE benefits would be provided.  There is every reason to believe the Veteran would similarly be able to use public transportation to get to a place of employment by the time he completed his schooling, which would not even occur until several years later once he completed the degree, thus making the VRC's stated concerns premature.  Moreover, it is obvious, as the Veteran has repeatedly pointed out, that he cannot afford a car and likely would not be able to afford one until he obtained a job.  A September 2004 VA neuropsychiatric assessment report also reflects that the Veteran stated that he did not have the money to get his license back.  

Given these circumstances, it seems that the VRC's resuscitation of the license issue was to make it a proxy for denying VRE benefits on the basis of infeasibility when the neuropsychiatric evaluation and the Veteran's own school performance did not otherwise support this finding.  As she stated in the March 2006 internal memorandum, she was "electing to process [the Veteran's] case as infeasible without . . . information" concerning the confiscation of the Veteran's license.  Clearly, lack of a license had nothing to do with the Veteran's abilities, aptitudes, or interests, which were well suited to his chosen profession, and did not pose a significant barrier to his ability to complete schooling or attain a job. 

It is true that the Veteran was unwilling to meet in person with the VRC at the end of the IEEP to discuss his feasibility absent prior payment for the cost of a roundtrip bus ticket.  As noted above, the VRC's office was located over 100 miles away from the Veteran's home.  It is not clear why the assessment could not be conducted by telephone, especially after the Veteran had already completed a neuropsychiatric evaluation, which required two visits and hours of testing, and had already met on a monthly basis with his case manager.  His unwillingness to travel to the VRC's office is also not indicative of transportation issues in general, as his school and local VAMC were much more accessible by public transportation.  Although the VA neuropsychologist noted in a 2004 report that transportation issues had been a problem with regard to the Veteran's ability to attend his appointments (a factor which was noted in the feasibility worksheet), and that there had been conflict between him and VAMC staff regarding these issues, this appears to be prior to the Veteran's move to a more central location with easier access to public transportation.  It does not seem that transportation issues presented further problems after the Veteran's move. 

Concerning the Veteran's concurrent claims for a total disability rating based on individual unemployability (TDIU) under 38 C.F.R. §§ 3.340, 4.16 (2013), and SSA disability benefits, such claims by themselves did not warrant a finding of infeasibility.  The record shows that SSA denied benefits, and the Veteran's TDIU claim has repeatedly been denied at the RO level (it is pending on appeal before the Board).  Moreover, entitlement to TDIU benefits does not preclude entitlement to VRE benefits.  See 38 C.F.R. §§ 3.341(c), 3.343(c) (2013).  Accordingly, the mere fact that the Veteran was concurrently seeking unemployability benefits was of only minor importance, at best, as a factor in the feasibility determination.  Indeed, apart from the fact that TDIU benefits and SSA benefits had been denied, the Veteran specifically responded in his January 2006 letter that he believed he would be capable of working in a sedentary capacity with computers.  Thus, the Veteran's commitment to the rehabilitation process was not put into question merely because of these pending claims. 

With respect to the Veteran's apparently inadequate attempts to obtain a work-study position and secure other financial or material services from local community resources, such items were never a part of his IEEP and did not prevent him from completing the fall semester at SFCC.  It is true that the Veteran's ability to pay for rent and utilities was touch-and-go during the fall semester, as reflected in the case manager's counseling notes.  Indeed, in a September 2005 e-mail to the VRC, the Veteran expressed concern that he would have to withdraw from school due to his limited financial resources.  It seems it was the Veteran himself who raised the possibility of obtaining work study income, as reflected in August 2005 e-mails between him and the VRC; earlier counseling notes prior to the January 2005 IEEP simply reflect that he had been advised to obtain work-study employment when he began school to help with expenses.  He did obtain food stamps and, at least during the semester, was able to remain in his apartment.  A September 2005 e-mail from his case manager to the VRC states that she discussed at length work-study possibilities as well as financial resources for the Veteran, and that while he made some initial efforts, he seemed generally resistant and unwilling to "do anything about his financial struggles."  The record shows that he was essentially living off of VA benefits.  Nevertheless, she observed that with a careful budget he might be able to live on his current resources without obtaining employment.  

The Veteran's financial difficulties during the fall semester, and the fact that he made little attempt to obtain a work-study position to put his finances on more stable footing, is certainly cause for concern as to whether he would be able to complete schooling.  However, he did complete the fall semester at SFCC, and his financial circumstances have limited bearing on the feasibility of reaching his vocational goal.  

If at some point during the evaluation or rehabilitation phase the Veteran's financial circumstances prevented him from completing his coursework, and he was unwilling to make appropriate efforts to obtain a work-study position or avail himself of other financial resources (a number of which were identified for the Veteran), then the VRC could consider interrupting and, if necessary, discontinuing VRE benefits under 38 C.F.R. § 21.364.  The VRC would then have to determine whether mitigating circumstances existed, including financial problems, beyond the Veteran's control.  See id.  If the Veteran was not willing to do his part to alleviate these circumstances, then the VRC might well conclude that these circumstances were within his control and that his failure to cooperate must result in a discontinuance of benefits.  Id.  However, the VRC in this case made no such finding and, as already discussed, the Veteran essentially cooperated with completing all the items in the IEEP.  The work-study position was an ancillary concern that should only have factored in the denial of VRE benefits if the Veteran had not satisfactorily completed his coursework or the other items of the IEEP due to his financial circumstances, and he was unwilling to make appropriate efforts to remedy this barrier to completing those items.  As shown above, such was not the case. 


It bears re-emphasizing that the Veteran satisfactorily completed all the items set forth in the January 2005 IEEP and August 2005 e-mail from the VRC as requirements for continuing in the VRE program, and also submitted adequate responses to all but one of the requests stated in the January 2006 letter to him from the VRC regarding whether he believed he could work and his efforts to obtain work-study employment.  The only response the Veteran was unwilling to give, and had been unwilling to give even prior to approval of the IEEP, was the reasons for confiscation of his driver's license and whether it could be reinstated.  However, as already discussed, this was essentially a moot issue, was not an item in the IEEP, and should have been given little or no importance in determining his feasibility for vocational rehabilitation.  

The fact that the Veteran did not complete the neuropsychiatric examination until January 2006, a month after the December 2005 ending date of the IEEP, was essentially immaterial, and it was beyond his control that the appointment could not be scheduled earlier.  Indeed, the original ending date of the IEEP was January 2006, and later modified by the VRC to December 2005 to bring it in line with the ending of the semester.  The Board is aware that the Veteran missed a November 2005 appointment for neuropsychiatric testing because he was attending court that day in connection with his lawsuits against VA and other defendants, and that this was the cause for the delay in completing such testing, as the VRC mentioned more than once, including in her e-mails to the neuropsychologist.  However, while this was one of several difficulties in working with the Veteran, it had little or no bearing as to whether a vocational goal was feasible.  The neuropsychologist noted his awareness of the lawsuit in his January 2006 report, but apparently did not find it of clinical significance. 

In short, it was simply not fair to the Veteran to change the rules of the game or move the goalposts after he had completed all items required of him in the IEEP, with the reasonable expectation that he would at least be able to continue at SFCC-with financial aid through VRE benefits-as part of the extended evaluation or rehabilitation stages.  Indeed, apart from the request for information regarding the driver's license issue (which was essentially a non-issue), every factor listed by the VRC as a reason for denying VRE benefits was retroactive in nature.  Even after the Veteran submitted all information requested of him in the January 2006 letter (apart from the license confiscation issue) VRE benefits were denied, and it is not clear what he could have done to change this outcome when it was almost entirely based on things that occurred in the past and which were never a part of the IEEP in the first place.  He could not simply go back in time to apply for more jobs, not submit the lawsuits or claims for unemployability, pursue the local community resources, etc.  At any rate, as already explained, whether considered separately or as a totality, the factors cited by the VRC as reasons for the denial of VRE benefits simply do not support a finding of infeasibility under VA law. 

The Board acknowledges the difficulties that the VRC had in working with the Veteran.  Counseling records dated in 2004 show that the prior VRC and case managers had serious reservations about the Veteran's ability to complete successfully a vocational rehabilitation program.  In this regard, although he was in his early thirties at the time, he had not worked in several years and his last job was terminated due to "lack of performance," as shown in a June 2001 letter from his former employer.  He lived in a small trailer with no telephone and no car or driver's license, and only received income from 10-percent VA disability compensation.  He did not have a college degree, and his prior school performance had been sporadic, reflecting A's but also F's, with an overall low grade point average and many withdrawals from classes.  Further, he owed several thousand dollars to a college he had previously attended.  His explanation for poor grades at his prior school was that he was living in his car at the time and was unable to focus on coursework due to his impoverished living conditions.  In an August 2004 counseling report, the VRC counselor concluded that these and other factors did not "fit the profile" of one who was "feasible to return to work."  Notably, most of these concerns have since been adequately addressed, including recovery from foot surgery in 2004, access to transportation after the Veteran moved, his neuropsychiatric functioning, and his ability to complete a semester of coursework.  Also, notably, most of these difficulties were financial in origin.


In addition to the above history, there have been considerable difficulties in getting the Veteran to cooperate with the initial planning and evaluation phase of the VRE program.  Many if not most of these difficulties have already been mentioned above, as they were cited in the factors on which the feasibility determination was based.  

The VRC thus found in the March 2006 counseling record that the Veteran had been "uncooperative in working with the [VRE] program during the course of his IEEP."  It seems this was the real reason for the denial of VRE benefits, in which case, as noted above, options included placing the case in "interrupted" status, determining whether mitigating circumstances existed, and what could be done to remedy them, and then discontinuing the program or continuing it in interrupted status if the Veteran was still unwilling or unable to cooperate or if his conduct remained unsatisfactory.  See 38 C.F.R. § 21.364.  The VRC did none of these things, but instead simply denied VRE benefits notwithstanding the fact that he essentially cooperated with satisfying every element of the IEEP, was found employable by the neuropsychologist after extensive testing, and when the evidence shows that a vocational goal is in fact feasible, for the reasons discussed above.  

It seems, above all, that the Veteran's limited financial resources have been a major challenge.  However, although a claimant's circumstances may be taken into account in determining feasibility, this may only be done in relation to the effects of his or her disability (both service and nonservice-connected) under 38 C.F.R. § 21.35(h).  The fact that the Veteran's financial situation and his seeming resistance to making efforts to improve it did not seem to augur well for his ability to complete school and transition to employment was perhaps reason to consider continuing the extended evaluation process rather than progressing to a rehabilitation plan, at least while the Veteran completed another semester at SFCC.  However, it was not a sufficient reason for denying VRE benefits without giving him a chance to show whether he could finish his coursework at SFCC and transfer to UF.  If he was not able to complete such schooling due to financial issues, and if he was unwilling to make appropriate efforts to secure work-study employment or avail himself of other resources, then it might be determined whether benefits should be interrupted or discontinued, to include based on unsatisfactory conduct or lack of cooperation, as discussed above.  It would then have to be determined whether or not the lack of cooperation or unsatisfactory conduct was due to circumstances within the Veteran's control.  See 38 C.F.R. § 21.364.

As the case stands, the Veteran satisfied every item required of him in the IEEP, and had taken many important steps to begin the rehabilitation process, including moving to a new apartment, enrolling in school, completing a semester of coursework with a GPA well above what was required under the plan, and undergoing neuropsychiatric testing which showed he had the cognitive and psychological foundations for undergoing training and securing employment in his chosen profession, and indeed had a strong aptitude for it.  He should have been supported in his efforts to continue in this positive direction with the aid of the VRE program. 

Accordingly, the denial of VRE benefits based on a finding of infeasibility was improper, and the appeal is granted.  


ORDER

Entitlement to reimbursement for the cost of a computer and associated equipment purchased for VRE training is denied.

However, the March 2006 denial of VRE benefits under Chapter 31, Title 38, of the United States Code on the basis that a vocational goal was not reasonably feasible was in error, so the appeal is granted. 



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


